DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "a position of the user".  There is insufficient antecedent basis for these limitations in the claim. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3a.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Marueli (US 2017/0191841).
Regarding claim 1, Marueli discloses a network computer system for managing an on-demand transport service (system and method configured to accept a travel request for a subscriber, and allocate transportation services; Marueli at abstract), comprising:
One or more processors (application server, backend system, processing arrangements of mobile devices etc.; Marueli at Fig. 1, 0011-0014, 0026).
A memory (including non-transitory medium, Marueli at 0026) storing instructions that, when executed by the one or more processors, cause the network computer system to perform operations comprising: 
Receiving, over one or more networks, data corresponding to a transport request from a device of a user, the transport request including an origin location in a first geographic region and a destination in a second geographic region (transportation request of subscriber includes origin and destination information; Marueli at 0016).
Determining supply provisioning data from the first geographic region and the second geographic region, the supply provisioning data corresponding to a current supply of available providers of the on-demand transport service and a current demand from requesters of the on-demand transport service in each of the first geographic region and the second geographic region (at any of the locations where a transportation service provider is needed, transportation entity availability is queried to ascertain scheduling information; Marueli at 0020, 0047, 0056, 0059, 0061).
Based on supply provisioning data, determining a plurality of transfer locations for the transport request, including at least a first transfer location, between the origin location and the destination for the transport request (driver availability and scheduling used to generate points in the route such as drop-off location, pick up location, etc; Marueli at 0072-0074).
Selecting, from one or more candidate providers, a first provider to transport the user from the origin location to the first transfer location (first/primary transportation service; Marueli at abstract, 0011, 0038, 0071).
Generating a first route from the origin location to the first transfer location where the user boards a second transportation vehicle that travels between the first transfer location and the second transfer location along a second route (generating route, comprised of individual route segments, each route segment is a subroute which can be serviced by any number of transportation services; Marueli at abstract, 0016, 0060, 0064, 0074).
Remotely monitoring the position of the user or the second transportation vehicle as the user travels along the second route to the second transfer location (current location of subscriber periodically transmitted to remote server; Marueli at 0017, 0019, 0021, 0061, 0062, 0099, 0100).
Determining a second travel time on the second route to the second transfer location based on remotely monitoring the position data (as user travels through each segment of the route progression, user’s position is updated to server in real time for the next mode of transportation so that another transportation provider can be selected as a function of time remaining to next transfer location; Marueli at 0017, 0019, 0061, 0062, 0099, 0100).
In response to determining that the first travel time is within a first threshold amount of time, selecting a second provider to transport the user from the first transfer location to either a second transfer location or the destination for the transport request (time constraints are met, secondary travel service selected for next route segments; Marueli at 0093-0097).

Regarding claim 2, Marueli discloses wherein determining the second travel time includes querying one or more mapping resources to determine distance (e.g. walking distance; Marueli at 0065) between the position of the user and the second transfer location; Marueli at 0093-0097).

Regarding claims 3, Marueli discloses wherein the second travel time is an estimated time to arrive at the second location (estimated time to next transfer point; Marueli at 0095, 0096).
	
Regarding claim 4, Marueli discloses wherein selecting the third provider to transport the user includes arranging for the third provider to rendezvous with the user at the second transfer location (transportation provider for each segment is scheduled for pickup at a given location and time; Marueli at 0092).

Regarding claim 5, Marueli discloses wherein a number of transfer locations is chosen by the user as part of the transport request (must have minimum/maximum number of transfers; Marueli at 0085, 0086)

Regarding claim 6, Marueli discloses wherein the plurality of transfer locations are determined based on at least one of a distance between the origin location and the destination, an estimated travel time between the origin location and the destination, costs for the transport request (transfer locations on trip selected based on distance, time, cost between origin and destination; Marueli at 0065, 0081, 0084, 0085, 0086, 0089, 0090) 

Regarding claims 7 and 8, as best understood, Marueli discloses wherein the device is equipped with a location-based resource, and the position of the user or the position of the vehicle of any transportation entity vehicle is remotely monitored through a service application running on the device that accesses the location-based resource (GPS information of user/passenger/driver/vehicle transmitted to server; Marueli at 0017, 0095).

Regarding claim 9, Marueli discloses wherein selecting the first provider includes communicating data corresponding to the user, the origin location, and the first transfer location to a computing device of the first provider (first pickup and drop-off points; Marueli at abstract, 0017).

Regarding claim 10, Marueli discloses wherein the transfer locations, including the first transfer location and the second transfer location, are selected based on at least real-time data indicative of supply and demand for the on-demand transport service in each of the geographic regions or sub-regions (real-time data and availability of on-demand transport at each transfer location factors into selection of available on-demand transport service; Marueli at 0021, 0090, 0095, 0096).

3b.	Claims 11-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Erez (US 2016/0231129).
Regarding claim 11, Erez discloses network computer system (Erez at Fig. 1, 0012-0017) for managing an on-demand transport service (user ordered trip planning for a given date and time; Erez at abstract, 0023), comprising: 
One or more processors (any of the server processors in Fig. 1 of Erez)
A memory storing instructions that, when executed by the one or more processors, cause the network computer system to perform operations (stored algorithm on any of the server memories in Fig. 1 of Erez; Erez also at 0018, 0022) comprising:
Receiving, over one or more networks, data corresponding to a transport request from a device of a user, the transport request including an origin location in a first geographic region and a destination in a second geographic region (server receiving a trip planning request to an origin and destination in separate geographic regions; Erez at abstract, 0028-0030).
Determining a plurality of route options between the origin location and the destination, the plurality of route options including at least one multi-leg trip option (plurality of suggested routes generated by server to include multi-leg travel routes; Erez at 0032)
Transmitting the plurality of route options to the device to be presented to the user (transmitting plurality of route options to user device for presentation; Erez at 0032).
Receiving a selection of one of the plurality of route options from the device (user chooses the desired travel route option; Erez at abstract, 0003, 0036).
Determining supply provisioning data for the first geographic region and the second geographic region, the supply provisioning data corresponding to a current supply of available providers of the on-demand transport service and a current demand from requesters of the on-demand transport service in each of the first geographic region and the second geographic region (at any of the locations where a transportation service provider is needed, transportation entity availability is queried to ascertain scheduling information; Erez at 0025-0027).
Based on the supply provisioning data, (i) determining a plurality of transfer locations for the transport request, including a first transfer location and a second transfer location between the origin location and the destination for the transport request, and (ii) selecting a first provider to transport the user from the origin location in the first geographic region to the first transfer location, and a second provider to transport the user from the first transfer location to the second transfer location (ordered transportation system queried with availability for user requested trip, and provides transportation legs/stops/transfers according to request and user preferences; Erez at 0025-0027, 0031-0035).

Regarding claim 12, Erez discloses wherein the multi-leg trip option specifies a plurality of transfer locations between the origin location and the destination for the transport request, the plurality of transfer locations including a first transfer location and a second transfer location (transfer stops include locations to change the mode of transportation, e.g. driving to public transportation, public transportation to taxi, etc.; Erez at 0032, 0057-0066, 0069, Fig. 3A, 3B).

Regarding claim 13, Erez discloses wherein the memory stores further instructions that, when executed by the one or more processors, cause the network computer system to perform operations comprising: in response to receiving the selection of the multi-leg trip option, selecting, from one or more candidate providers, a first provider to transport the user from the origin location to the first transfer location where the user boards a second transportation vehicle that travels between the first transfer location and the second transfer location (user selects traveling option, user selects transportation options for each leg, e.g. a train line in San Francisco to a certain station, or ride share option; Erez at 0082, 0083).

Regarding claim 16, Erez discloses wherein the memory stores further instructions that, when executed by the one or more processors, cause the network computer system to perform operations comprising: estimating costs for each of the plurality of route options; and transmitting the costs to the device to be displayed with the plurality of route options (multiple routes presented with associated costs; Erez at 0032).

Regarding claim 17, Erez discloses wherein determining the plurality of route options include taking into account user preferences from a service requester profile for the user, the user preferences including a maximum number of transfers the user will accept, whether the user prefers lower total cost trips or faster trips, or any time or cost limits for trips (user preferences include limits on transfers, cost and time preferences; Erez at 0057).

Regarding claim 18, Erez discloses wherein the transport request does not specify that the transport request is for a multi-leg trip (simple car route from origin to destination; Erez at 0002).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Erez, as cited above, and further in view of Marueli (US 20170191841).
Regarding claim 14, Erez is silent to the embodiments. 
Marueli teaches wherein the memory stores further instructions that, when executed by the one or more processors, cause the network computer system to perform operations comprising: remotely monitoring position data for the user or the second transportation vehicle as the user travels to the second transfer location; determining a second travel time to the second transfer location based on the position data; and in response to determining that the second travel time is within a second threshold amount of time, selecting a third provider to transport the user from the second transfer location to the destination for the transport request (as user travels through each segment of the route progression, user’s position is updated to server in real time for the next mode of transportation so that another transportation provider can be selected as a function of time remaining to next transfer location; Marueli at 0017, 0019, 0061, 0062, 0099, 0100).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the travel planning system of Erez with the real time update and rescheduling of Erez.  Doing so would provide a more flexible route tailored to user constraints and the current and expected traveling situation.

Regarding claim 15, the combination teaches wherein determining the plurality of route options includes determining a distance and/or time between the origin location and the destination of the transport request and generating the multi-leg trip option upon determining that either the distance or the time exceeds a threshold limit (e.g. minimum travel time or destination threshold time; Marueli at 0081, 0085, 0086).

Response to Arguments
5.	Applicant’s contention (see pages 7-8 filed 25 August 2022) with respect to the rejection of independent claim 1 under 35 U.S.C. 102(a)(1) has been fully considered and is not persuasive.
Applicant has contended that Marueli does not discloses the amended portion of said claim, namely, “determining supply provisioning….and the second geographical region…”
The examiner respectfully disagrees; said amended provision, as broadest reasonably interpreted, encompasses that at any geographical region traversed checking availability of on-demand transportation providers.
Marueli discloses that any number of on-demand transportation providers can be provided at each leg of a calculated route.  When calculating the route, the algorithm of Marueli queries the availability of the on-demand transportation provider to ascertain scheduling information, i.e. if the on-demand transportation is available or busy.  Based on availability, the on-demand transportation is added to the scheduled trip for the user complete with transfer locations; Marueli at 0020, 0047, 0056, 0059, 0061, 0072-0074.
Thus, since Marueli still anticipates that which is claimed, independent claim 1, and all claims dependent therefrom, remain rejected under 35 U.S.C. 102(a)(1) for those reasons cited above, and those mentioned in the prior office action, which is incorporated herein.

6.	Applicant’s contention (see pages 8-9 filed 25 August 2022) with respect to the rejection of independent claim 11 under 35 U.S.C. 102(a)(1) has been fully considered and is not persuasive.
Applicant has contended that Erez does not discloses the amended portion of said claim, namely, “determining supply provisioning…to the second transfer location…”
The examiner respectfully disagrees; said amended provision, as broadest reasonably interpreted, encompasses that at any geographical region traversed checking availability of on-demand transportation providers, and constructing the trip, including transportation provider drop-off/pick-up locations based on said availability.
Erez discloses that any number of on-demand transportation providers can be provided at each leg of a calculated route (Erez at 0025-0027).  When calculating the trip, the algorithm of Erez queries the availability of the on-demand transportation provider to ascertain scheduling information, i.e. if the on-demand transportation is available or busy.  Based on availability, the on-demand transportation is added to the scheduled trip for the user complete with transfer locations; Erez at 0029-0037.
Thus, since Erez still anticipates that which is claimed, independent claim 11, and dependent claims 12, 13, and 16-18 remain rejected under 35 U.S.C. 102(a)(1) for those reasons cited above, and those mentioned in the prior office action, which is incorporated herein.

7.	Although not specifically argued, all remaining claims (claims 14 and 15) remain rejected under their respective grounds/rationales and applicable prior art for those reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        18 November 2022